   Case: 2:19-cr-00107-SDM Doc #: 82 Filed: 01/27/21 Page: 1 of 3 PAGEID #: 349




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

 UNITED STATES OF
 AMERICA,
                                         :
                     Plaintiff,

       v.                                        Case No. 2:19-cr-107
                                                 Judge Sarah D. Morrison

 CHRISTOPHER MICHAEL
                                         :
 SAMMONS,

                     Defendant.


                              OPINION AND ORDER

      This matter is before the Court for consideration of the Government’s Notice

of Intent to Admit Evidence, filed September 18, 2020. (ECF No. 44.) Defendant

Christopher Sammons has responded to the Government’s Notice. (ECF No. 53.)

The Court has read the briefs and finds additional argument unnecessary.

                                        I.

      On April 5, 2019, the Government filed a criminal complaint charging Mr.

Sammons with violations of federal law pertaining to child sexual exploitation and

the production and distribution of child sexual abuse imagery (commonly referred to

as “child pornography”). (ECF No. 1.) On April 23, 2019, a grand jury returned an

indictment charging Mr. Sammons with one count of sexual exploitation of a minor,

in violation of 18 U.S.C. § 2251(a); one count of making notice for child pornography,

in violation of 18 U.S.C. § 2252(d)(1)(A); one count of making notice for child



                                             1
   Case: 2:19-cr-00107-SDM Doc #: 82 Filed: 01/27/21 Page: 2 of 3 PAGEID #: 350




pornography, in violation of 18 U.S.C. § 2252(d)(1)(B); and one count of distribution

of child pornography, in violation of 18 U.S.C. § 2253(a)(1). (ECF No. 13.)

      The factual background is set forth in detail in the Court’s Opinion and Order

dated October 15, 2020 (ECF No. 59) and will not be repeated here.

                                        II.

      The Government asserts that Mr. Sammons’s online and in-person

communications with Task Force Officer Peachey—which include admissions of

uncharged sexual assault on Jane Doe—are admissible as background evidence or,

in the alternative, under Federal Rule of Evidence 404(b). Mr. Sammons argues

that these communications do not constitute background evidence because “the

statements are the evidence the Government relies on to establish the exploitation

case against” him. (ECF No. 53, 4.) Mr. Sammons does not cite any legal authority

to support his position; instead, he refers to the arguments made in his Motion to

Dismiss Count One of the Indictment (see ECF No. 50). He makes a similar

argument against admission under Rule 404(b). The Government’s motion for a

ruling is GRANTED.

      Mr. Sammons’s communications with TFO Peachey are properly admissible

as background evidence. The Sixth Circuit has explained that “background or res

gestae evidence consists of those other acts that are inextricably intertwined with

the charged offense or those acts, the telling of which is necessary to complete the

story of the charged offense.” U.S. v. Hardy, 228 F.3d 745, 748 (6th Cir. 2000)

(internal citations omitted). In other words, “[p]roper background evidence has a

causal, temporal or spatial connection with the charged offense. Typically, such

                                              2
   Case: 2:19-cr-00107-SDM Doc #: 82 Filed: 01/27/21 Page: 3 of 3 PAGEID #: 351




evidence is a prelude to the charged offense, is directly probative of the charged

offense, arises from the same events as the charged offense, forms an integral part

of a witness’s testimony, or completes the story of the charged offense.” Id. (internal

citations omitted).

      Mr. Sammons’s online and in-person communications with TFO Peachey are

inextricably intertwined with the charged offenses. The communications took place

in the course of the same law enforcement investigation into Mr. Sammons’s

expressed sexual interest in children. They were virtually simultaneous with, and

bear strikingly similarity to, Mr. Sammons’s communications with Agent Hurst,

which form the basis of the charges. The content of the communications is also

directly probative of the elements of the charged offenses (i.e., Mr. Sammons’s use of

Jane Doe to engage in sexually explicit conduct for the purpose of producing a visual

depiction of such conduct). Further, their occurrence and content will form an

integral part of TFO Peachey’s anticipated testimony.

      Because the Court has concluded that testimony regarding the

communications between Mr. Sammons and TFO Peachey is admissible as

background evidence, it finds no reason to conduct an analysis under Rule 404(b).

      Accordingly, the Government’s Notice of Intent to Admit Evidence (ECF No.

44) is GRANTED.

      IT IS SO ORDERED.


                                        /s/ Sarah D. Morrison
                                        SARAH D. MORRISON
                                        UNITED STATES DISTRICT JUDGE


                                           3
